DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on August 24, 2020, claims 1-20 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on August 24, 2020 have been considered by the Examiner and made of record in the application file. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system of claims 22-36 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1, the limitations directed to additional elements include: a memory and processing.
In exemplary claim  32, limitations reciting the abstract idea are as follows:

1. A method, comprising: 

receiving a file identifier from an application by a processing device of a client of a distributed file system via an application programming interface (API) that bypasses kernel calls (Insignificant extra-solution activity/receiving data); 

determining that a file referenced by the file identifier resides on a file server of the distributed file system (Insignificant extra-solution activity/data retrieving); 

producing, by a process invoked via the API, a modified file identifier, by replacing a defined sequence of characters within the file identifier by a path to a mount point of the distributed file system (Insignificant extra-solution activity/configuring data); 

identifying an index node associated with the modified file identifier client (Insignificant extra-solution activity/data distributing); and

accessing data referenced by the index node (Insignificant extra-solution activity/data accessing).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation Mental Process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a data store and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (Paragraph(s) 11-13 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a storage device and a processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, Paragraph(s) 11-13 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10754825.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of Patent No. 10754825 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘851 application and ‘825 patent is that claim 1 of ‘668 patent includes a validation program.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., a symlink. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10783123 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 22-36 would be allowable if a TD is filed.

17000851
10754825
1. A method, comprising: 
receiving a file identifier from an application by a processing device of a client of a distributed file system via an application programming interface (API) that bypasses kernel calls; 

determining that a file referenced by the file identifier resides on a file server of the distributed file system; 

producing, by a process invoked via the API, a modified file identifier, by replacing a defined sequence of characters within the file identifier by a path to a mount point of the distributed file system; 

identifying an index node associated with the modified file identifier client; and 

accessing data referenced by the index node.
1. A method, comprising: 
receiving, from an application, by a processing device of a client of a distributed file system, a file identifier comprising a symbolic link, wherein the application is modified to utilize a file system application programming interface (API) that bypasses kernel calls; 
determining that a file referenced by the file identifier resides on a file server of the distributed file system; 

producing, by a user space process invoked via the API, without switching to a kernel context, a modified file identifier, by replacing a defined sequence of characters within the file identifier by a path to a mount point of the distributed file system; 

identifying, in a mapping table comprising a plurality of records, a record mapping the modified file identifier to an index node defined in an index node namespace that is specifically associated with the client, wherein the index node resides on a second file server of the distributed file system; and 

accessing a file referenced by the index node.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. No. 20080043973) and Schentrup et al. (US Pub. No. 20120066223) in further view of Zimran et al. (US Pub. No. 20070055703).

With respect to claim 1, Lai et al. teaches a method, comprising:
receiving a file identifier from an application by a processing device of a client of a distributed file system via an application programming interface (API) that bypasses kernel calls (In operating systems, such as Solaris.TM. devices are typically represented in two namespaces: /dev and /devices. The /devices namespace represents the physical path to a hardware device, a pseudo device, or a bus nexus device. It reflects the kernel device tree and is managed by the devfs filesystem. However, the /dev namespace includes logical device names used by applications. The names are either symbolic links to the physical path names under /devices or, in rare cases, device special files created via the mknod(1M) command or the mknod(2) system call. Most of the /dev names are automatically generated by devfsadmd(1M) in response to physical device configuration events. These naming rules are then delivered by driver developers through link generator modules for devfsadm and entries in /etc/devlink.tab. Note that it is also possible for system administrators and applications to create device special files and symbolic links directly, bypassing the devfsadm framework. Also note that while the detailed description uses Solaris.TM. as an example, the present invention is not meant to be limited to the Solaris.TM. operating system, See Paragraph 24 and Note, these APIs are implemented in such a way that all the name service communication details are hidden from the calling applications. The NIS APIs are called within the di_devname_xxx interfaces. Also note, these APIs are designed to be extendable to work with other name services, like LDAP. The reason is that the libdevinfo APIs keep an internal switch table. Future projects can implement a LDAP routine and vector the LDAP routine into the switch table. When the system is configured as a LDAP client, these APIs automatically vectors into the LDAP routine and calls into LDAP interfaces accordingly. This second layer of name service switch, if the /etc/nsswitch.conf is the first layer, is transparent to the API callers, See Paragraph 52).
Lai et al. does not disclose producing by a user space process, without switching to a kernel context. 
However, Schentrup teaches determining that a file referenced by the file identifier resides on a file server of the distributed file system (It has been previously pointed out that user data can be stored on both local and remote data storage elements 120. For example, user data can be stored on data storage elements 120 that are contained within the computing device 100 in addition to data storage elements 120 of the network 125. All of the previously described features are applicable to remote data storage elements 120. For example, the processor 105 can direct user data to be stored on remote elements 120 and can segment such remotely stored data (in addition to or in lieu of local storage). Further, the processor 105 can generate links that point to the data on the remote elements 120. Arrangements can also be made to have relevant components of the computing device 100 to encrypt/decrypt user data stored remotely. In another embodiment, one or more of these processes can be handled by components that form part of a device that houses the remote data storage elements 120, See Paragraph 46);
 	producing, by a process invoked via the API, a modified file identifier, by replacing a defined sequence of characters within the file identifier by a path to a mount point of the distributed file system (consider a single user platform where a current user's data is expected to be in a "/data" directory. If the current user's data is labeled as "userdata," then the pathname for retrieving such data is "/data/userdata." This data can refer to any type of data. In a modified platform with, for example, two users, directories can be established for the data associated with these users. For the first user, an exemplary pathname for retrieving the first user's data can be "/datatop/user1/userdata," while a pathname for retrieving the second user's data can be "/datatop/user2/userdata." Thus, if the current user is the second user in the modified platform, the processor 105 can create a link when the second user becomes active (e.g., logs in) for "/data" to point to the data associated with the current user (the second user). As an example, the pathname can be as follows: "/data.fwdarw./datatop/user2/userdata," where the arrow represents the created link. It must be pointed out that the pathnames recited here and the characters that form them are merely exemplary in nature, as the underlying process described above can apply to virtually any file system and the protocols associated with it, See Paragraph 39).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lai et al. with Schentrup et al. to include producing by a user space process, without switching to a kernel context.  This would have facilitated symbolic link identification and path resolving.
Lai et al. as modified by Schentrup et al. does not disclose an inode referenced the modified file identifier.
However, Zimran et al. teaches identifying an index node associated with the modified file identifier client (The two-level redirection in FIG. 27 overcomes a number of scaling problems. The share redirection solves a metadata scaling problem, because file sets (and their mapping information) can be distributed among multiple servers and multiple geographies. The namespace server is scalable because it is not on the data path. The file redirection solves a data scaling problem, because multiple data paths and multiple file servers can be used to support the data associated with one or more metadata files, See Paragraph 137); and 
accessing data referenced by the index node (i.e., a file handle or fid) to a client, the namespace tree will include an inode for the file. Therefore, the process of a client-server network namespace lookup for the pathname of a directory or file in the backend NAS network will cause instantiation of an inode for the directory or file if the namespace tree does not already include an inode for the directory or file, See Paragraph 58). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lai et al. and Schentrup et al. with Zimran et al. to include an inode referenced by the modified file identifier.  This would have facilitated symbolic link identification.

	The Lai et al. reference as modified by Schentrup et al. and Zimran et al. teaches all the limitations of claim 1.  With respect to claim 2, Lai et al. teaches the method of claim 1, wherein the file identifier comprises a file path (path, See Paragraph 30).

	The Lai et al. reference as modified by Schentrup et al. and Zimran et al. teaches all the limitations of claim 1.  With respect to claim 3, Schentrup et al. teaches the method of claim 1, wherein the defined sequence of characters comprises a file path delimiter character (consider a single user platform where a current user's data is expected to be in a "/data" directory. If the current user's data is labeled as "userdata," then the pathname for retrieving such data is "/data/userdata." This data can refer to any type of data. In a modified platform with, for example, two users, directories can be established for the data associated with these users. For the first user, an exemplary pathname for retrieving the first user's data can be "/datatop/user1/userdata," while a pathname for retrieving the second user's data can be "/datatop/user2/userdata." Thus, if the current user is the second user in the modified platform, the processor 105 can create a link when the second user becomes active (e.g., logs in) for "/data" to point to the data associated with the current user (the second user). As an example, the pathname can be as follows: "/data.fwdarw./datatop/user2/userdata," where the arrow represents the created link. It must be pointed out that the pathnames recited here and the characters that form them are merely exemplary in nature, as the underlying process described above can apply to virtually any file system and the protocols associated with it, See Paragraph 39).


	The Lai et al. reference as modified by Schentrup et al. and Zimran et al. teaches all the limitations of claim 1.  With respect to claim 4, Lai et al. teaches the method of claim 1, wherein the symbolic link is provided by an absolute symbolic link  (In operating systems, such as Solaris.TM. devices are typically represented in two namespaces: /dev and /devices. The /devices namespace represents the physical path to a hardware device, a pseudo device, or a bus nexus device. It reflects the kernel device tree and is managed by the devfs filesystem. However, the /dev namespace includes logical device names used by applications. The names are either symbolic links to the physical path names under /devices or, in rare cases, device special files created via the mknod(1M) command or the mknod(2) system call. Most of the /dev names are automatically generated by devfsadmd(1M) in response to physical device configuration events. These naming rules are then delivered by driver developers through link generator modules for devfsadm and entries in /etc/devlink.tab. Note that it is also possible for system administrators and applications to create device special files and symbolic links directly, bypassing the devfsadm framework. Also note that while the detailed description uses Solaris.TM. as an example, the present invention is not meant to be limited to the Solaris.TM. operating system, See Paragraph 24).

	The Lai et al. reference as modified by Schentrup et al. and Zimran et al. teaches all the limitations of claim 1.  With respect to claim 5, Lai et al. teaches the method of claim 1, wherein the index node is defined within an index node namespace associated with the client (In operating systems, such as Solaris.TM. devices are typically represented in two namespaces: /dev and /devices. The /devices namespace represents the physical path to a hardware device, a pseudo device, or a bus nexus device. It reflects the kernel device tree and is managed by the devfs filesystem. However, the /dev namespace includes logical device names used by applications. The names are either symbolic links to the physical path names under /devices or, in rare cases, device special files created via the mknod(1M) command or the mknod(2) system call. Most of the /dev names are automatically generated by devfsadmd(1M) in response to physical device configuration events. These naming rules are then delivered by driver developers through link generator modules for devfsadm and entries in /etc/devlink.tab. Note that it is also possible for system administrators and applications to create device special files and symbolic links directly, bypassing the devfsadm framework. Also note that while the detailed description uses Solaris.TM. as an example, the present invention is not meant to be limited to the Solaris.TM. operating system, See Paragraph 24).
	
	The Lai et al. reference as modified by Schentrup et al. and Zimran et al. teaches all the limitations of claim 1.  With respect to claim 6, Lai et al. teaches the method of claim 1, further comprising: 
associating the distributed file system with the mount point (For example, the system administrator must build one or more new file systems or shares on the new file server, and assign the new file system or shares to the users or user groups. More troubling is that the system administrator may need to update the configuration of the clients 22, 23, 24 by mounting or mapping the new file systems or shares to the portion of the network seen by the operating system of each client. The users may need to shut down and restart their client computers in order for the new mappings to take effect. Users may also need to add or map manually new shares after receiving information on the new names or shares, See Paragraph 40); and 
storing the path to the mount point (For example, the system administrator must build one or more new file systems or shares on the new file server, and assign the new file system or shares to the users or user groups. More troubling is that the system administrator may need to update the configuration of the clients 22, 23, 24 by mounting or mapping the new file systems or shares to the portion of the network seen by the operating system of each client. The users may need to shut down and restart their client computers in order for the new mappings to take effect. Users may also need to add or map manually new shares after receiving information on the new names or shares, See Paragraph 40).
The Lai et al. reference as modified by Schentrup et al. and Zimran et al. teaches all the limitations of claim 1.  With respect to claim 7, Schentrup et al. teaches the method of claim 1, wherein the index node resides on a second file server of the distributed file system (In this exemplary embodiment, it is understood that the client system 1204.1 is a CIFS client having Distributed File System (DFS) capability. Next, as depicted in step 1322, the N-module 1214.1 traverses the extended global namespace 512 to find an identifier, specifically, the MSID/DSID, of the volume rvol6, consulting the junction and volume tables maintained by the VLDB, as appropriate. As depicted in step 1324, the N-module 1214.1 then generates a CIFS re-direct directive containing the name of the volume rvol6 and location information regarding where the data file on the volume rvol6 resides, as derived from the MSID/DSID of the volume rvol6. Next, as depicted in step 1326, the N-module 1214.1 issues the client system 1204.1 a lease for the data file, and, as depicted in step 1328, issues the CIFS re-direct directive to the client system 1204.1 over the network pathway 1205.3. As depicted in step 1330, the client system 1204.1 then generates, using the information contained in the CIFS re-direct directive, a new CIFS request for the data file on the remote volume rvol6, and, as depicted in step 1332, transmits the CIFS request to the storage server 1209 over the network pathway 1205.1. For the duration of the lease, the client system 1204.1 directly manipulates the data stored on the volume of the storage server 1209 over the network pathway 1205.1. It is noted that, in the event the lease expires, the client system 1204.1 can communicate with the N-module 1214.1 over the network pathway 1205.3 to renew the lease for the data file, See Paragraph 99 and the network data storage environment 400 (see FIG. 4) is configured to implement the lock shadowing technique to store the lock information required in the client-mapping approach. The NLM proxy employs at least one shadow volume associated with at least one of the D-modules 416.1-416.3 to effectively shadow the lock operations performed on files stored on volumes of the remote storage server 409. The D-module associated with the shadow volume stores the shadow lock state in its general lock table. Each shadow volume corresponds to a remote volume containing a junction linking the remote volume into the extended global namespace of the clustered storage server system 402. Each lock held by the NLM proxy on the storage server 409 is effectively shadowed by a lock held in the name of the client system on a corresponding file number ( inode number) on the corresponding shadow volume. The NLM proxy can release locks on a per-file basis, and therefore the shadow lock operations can be simplified by taking a single shared lock on an entire file, instead of implementing specific byte ranges and exclusivity for each lock operation of the storage server 409. Further, because the lock engine of the WAFL.RTM. storage system does not require a file to exist on the shadow volume to track locks for its inode number, the shadow volume can remain empty. It is noted that the shadow operations performed by the NLM proxy can be implemented using SpinNP locking primitives, See Paragraph 105)..

With respect to claim 8, Lai et al. teaches a system, comprising: 
a memory (memory, See Paragraph 23); and 
a processing device (processor, See Paragraph 14), operatively coupled to the memory, to: 
receive, from an application, a file identifier comprising a symbolic link referencing a file in a distributed file system, wherein the application is modified to utilize a file system application programming interface (API) that bypasses kernel calls (In operating systems, such as Solaris.TM. devices are typically represented in two namespaces: /dev and /devices. The /devices namespace represents the physical path to a hardware device, a pseudo device, or a bus nexus device. It reflects the kernel device tree and is managed by the devfs filesystem. However, the /dev namespace includes logical device names used by applications. The names are either symbolic links to the physical path names under /devices or, in rare cases, device special files created via the mknod(1M) command or the mknod(2) system call. Most of the /dev names are automatically generated by devfsadmd(1M) in response to physical device configuration events. These naming rules are then delivered by driver developers through link generator modules for devfsadm and entries in /etc/devlink.tab. Note that it is also possible for system administrators and applications to create device special files and symbolic links directly, bypassing the devfsadm framework. Also note that while the detailed description uses Solaris.TM. as an example, the present invention is not meant to be limited to the Solaris.TM. operating system, See Paragraph 24 and Note, these APIs are implemented in such a way that all the name service communication details are hidden from the calling applications. The NIS APIs are called within the di_devname_xxx interfaces. Also note, these APIs are designed to be extendable to work with other name services, like LDAP. The reason is that the libdevinfo APIs keep an internal switch table. Future projects can implement a LDAP routine and vector the LDAP routine into the switch table. When the system is configured as a LDAP client, these APIs automatically vectors into the LDAP routine and calls into LDAP interfaces accordingly. This second layer of name service switch, if the /etc/nsswitch.conf is the first layer, is transparent to the API callers, See Paragraph 52).
Lai et al. does not disclose producing by a user space process, without switching to a kernel context. 
However, Schentrup teaches produce, by a user space process invoked via the API, a modified file identifier, by replacing a defined sequence of characters within the file identifier by a path to a mount point of the distributed file system (consider a single user platform where a current user's data is expected to be in a "/data" directory. If the current user's data is labeled as "userdata," then the pathname for retrieving such data is "/data/userdata." This data can refer to any type of data. In a modified platform with, for example, two users, directories can be established for the data associated with these users. For the first user, an exemplary pathname for retrieving the first user's data can be "/datatop/user1/userdata," while a pathname for retrieving the second user's data can be "/datatop/user2/userdata." Thus, if the current user is the second user in the modified platform, the processor 105 can create a link when the second user becomes active (e.g., logs in) for "/data" to point to the data associated with the current user (the second user). As an example, the pathname can be as follows: "/data.fwdarw./datatop/user2/userdata," where the arrow represents the created link. It must be pointed out that the pathnames recited here and the characters that form them are merely exemplary in nature, as the underlying process described above can apply to virtually any file system and the protocols associated with it, See Paragraph 39).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lai et al. with Schentrup et al. to include producing by a user space process, without switching to a kernel context.  This would have facilitated symbolic link identification and path resolving.
Lai et al. as modified by Schentrup et al. does not disclose an inode referenced the modified file identifier.
However, Zimran et al. teaches identify, in a mapping table comprising a plurality of records, a record mapping the modified file identifier to an index node defined in an index node namespace (The two-level redirection in FIG. 27 overcomes a number of scaling problems. The share redirection solves a metadata scaling problem, because file sets (and their mapping information) can be distributed among multiple servers and multiple geographies. The namespace server is scalable because it is not on the data path. The file redirection solves a data scaling problem, because multiple data paths and multiple file servers can be used to support the data associated with one or more metadata files, See Paragraph 137); and 
access a file referenced by the index node i.e., a file handle or fid) to a client, the namespace tree will include an inode for the file. Therefore, the process of a client-server network namespace lookup for the pathname of a directory or file in the backend NAS network will cause instantiation of an inode for the directory or file if the namespace tree does not already include an inode for the directory or file, See Paragraph 58). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Schentrup et al. with Zimran et al. to include an inode referenced by the modified file identifier.  This would have facilitated symbolic link identification.

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2. 

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3. 

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4. 

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 6, because claim 12 is substantially equivalent to claim 6. 

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 7, because claim 13 is substantially equivalent to claim 7. 

With respect to claim 14, Lai et al. teaches a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to: 
receive a file identifier from an application by a processing device of a client of a distributed file system via an application programming interface (API) that bypasses kernel calls (In operating systems, such as Solaris.TM. devices are typically represented in two namespaces: /dev and /devices. The /devices namespace represents the physical path to a hardware device, a pseudo device, or a bus nexus device. It reflects the kernel device tree and is managed by the devfs filesystem. However, the /dev namespace includes logical device names used by applications. The names are either symbolic links to the physical path names under /devices or, in rare cases, device special files created via the mknod(1M) command or the mknod(2) system call. Most of the /dev names are automatically generated by devfsadmd(1M) in response to physical device configuration events. These naming rules are then delivered by driver developers through link generator modules for devfsadm and entries in /etc/devlink.tab. Note that it is also possible for system administrators and applications to create device special files and symbolic links directly, bypassing the devfsadm framework. Also note that while the detailed description uses Solaris.TM. as an example, the present invention is not meant to be limited to the Solaris.TM. operating system, See Paragraph 24 and Note, these APIs are implemented in such a way that all the name service communication details are hidden from the calling applications. The NIS APIs are called within the di_devname_xxx interfaces. Also note, these APIs are designed to be extendable to work with other name services, like LDAP. The reason is that the libdevinfo APIs keep an internal switch table. Future projects can implement a LDAP routine and vector the LDAP routine into the switch table. When the system is configured as a LDAP client, these APIs automatically vectors into the LDAP routine and calls into LDAP interfaces accordingly. This second layer of name service switch, if the /etc/nsswitch.conf is the first layer, is transparent to the API callers, See Paragraph 52).
Lai et al. does not disclose producing by a user space process, without switching to a kernel context. 
However, Schentrup teachesdetermine that a file referenced by the file identifier resides on a file server of the distributed file system (It has been previously pointed out that user data can be stored on both local and remote data storage elements 120. For example, user data can be stored on data storage elements 120 that are contained within the computing device 100 in addition to data storage elements 120 of the network 125. All of the previously described features are applicable to remote data storage elements 120. For example, the processor 105 can direct user data to be stored on remote elements 120 and can segment such remotely stored data (in addition to or in lieu of local storage). Further, the processor 105 can generate links that point to the data on the remote elements 120. Arrangements can also be made to have relevant components of the computing device 100 to encrypt/decrypt user data stored remotely. In another embodiment, one or more of these processes can be handled by components that form part of a device that houses the remote data storage elements 120, See Paragraph 46); 
produce, by a process invoked via the API, a modified file identifier, by replacing a defined sequence of characters within the file identifier by a path to a mount point of the distributed file system (consider a single user platform where a current user's data is expected to be in a "/data" directory. If the current user's data is labeled as "userdata," then the pathname for retrieving such data is "/data/userdata." This data can refer to any type of data. In a modified platform with, for example, two users, directories can be established for the data associated with these users. For the first user, an exemplary pathname for retrieving the first user's data can be "/datatop/user1/userdata," while a pathname for retrieving the second user's data can be "/datatop/user2/userdata." Thus, if the current user is the second user in the modified platform, the processor 105 can create a link when the second user becomes active (e.g., logs in) for "/data" to point to the data associated with the current user (the second user). As an example, the pathname can be as follows: "/data.fwdarw./datatop/user2/userdata," where the arrow represents the created link. It must be pointed out that the pathnames recited here and the characters that form them are merely exemplary in nature, as the underlying process described above can apply to virtually any file system and the protocols associated with it, See Paragraph 39).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lai et al. with Schentrup et al. to include producing by a user space process, without switching to a kernel context.  This would have facilitated symbolic link identification and path resolving.
Lai et al. as modified by Schentrup et al. does not disclose an inode referenced the modified file identifier.
However, Zimran et al. teaches identify an index node associated with the modified file identifier client (The two-level redirection in FIG. 27 overcomes a number of scaling problems. The share redirection solves a metadata scaling problem, because file sets (and their mapping information) can be distributed among multiple servers and multiple geographies. The namespace server is scalable because it is not on the data path. The file redirection solves a data scaling problem, because multiple data paths and multiple file servers can be used to support the data associated with one or more metadata files, See Paragraph 137); and 
access data referenced by the index node (i.e., a file handle or fid) to a client, the namespace tree will include an inode for the file. Therefore, the process of a client-server network namespace lookup for the pathname of a directory or file in the backend NAS network will cause instantiation of an inode for the directory or file if the namespace tree does not already include an inode for the directory or file, See Paragraph 58). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Schentrup et al. with Zimran et al. to include an inode referenced by the modified file identifier.  This would have facilitated symbolic link identification.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 2, because claim 15 is substantially equivalent to claim 2. 

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 3, because claim 16 is substantially equivalent to claim 3. 
With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4. .

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 5, because claim 18 is substantially equivalent to claim 5. 

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6. 

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20120110018 is directed to Identifying Symbolic Link In Path Used In Network File System, Involves Traversing Absolute Path Using Descriptor Of Each File In Absolute Path To Identify First Symbolic Link:   [0025] At 200, a file access request is received by a network file server such as file server 104 in FIG. 2. A file access request may be a communication from a network file system client (e.g., 108, 112) that seeks to create, alter, read, execute, delete or otherwise access temporarily or permanently a computer file. The computer file to which access is sought may be identified in a file access request in the form of a path. For example, a client desiring access to FILE_H of second server export portion 120 in FIG. 2 may send a file access request containing the initial client path "2008/FILE_H." At 202 of FIG. 3, the network file server may determine an initial client path from the file access request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154